Case 8:17-cv-01912-CJC-KS Document 47 Filed 01/10/19 Page 1 of 2 Page ID #:874



  1                                 NOTE: CHANGES HAVE BEEN
                                    MADE TO THIS DOCUMENT
  2
  3
  4
  5
  6
  7
                          UNITED STATES DISTRICT COURT
  8
  9                     CENTRAL DISTRICT OF CALIFORNIA

 10
                                                      Case No.: 8:17-cv-01912-CJC-KS
 11 DON THOMPSON,
 12              Plaintiff,                           ORDER CONTINUING TRIAL
 13      v.                                           DATE AND PRE-TRIAL DATES

 14 BMW OF NORTH AMERICA, LLC;
 15 and DOES 1 through 10, inclusive,
 16               Defendants.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 -1-
                                 ORDER CONTINUING TRIAL AND RELATED DATES
Case 8:17-cv-01912-CJC-KS Document 47 Filed 01/10/19 Page 2 of 2 Page ID #:875



  1                                            ORDER
  2         Based on the Joint Stipulation of the Parties, and good cause appearing
  3 therefore, IT IS ORDERED that the following dates be continued as designated:
  4
  5 EVENT                         OLD DATE                                    NEW DATE
  6 Pretrial Conference           February 11, 2019 at 3:00                   December 9, 2019 at 3:00
  7                               p.m.                                        p.m.
  8 Trial                         February 19, 2019 at 8:30                   December 17, 2019 at
  9                               a.m.                                        8:30 a.m.
 10
 11         IT IS SO ORDERED.
 12 Dated: January 10, 2019                               ___________________________
 13                                                       Hon. Cormac J. Carney
 14                                                       United States District Court Judge
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                   -1-
                                   ORDER CONTINUING TRIAL AND RELATED DATES
